PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/742,950
Filing Date: 9 Jan 2018
Appellant(s): LUKASSER, Josef



__________________
S. Reid Long
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 5, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 10-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Koehneke et al (2014/0000658) in view of Wäschenbach (US 6,194,368) or Caparros Casco (US 2018/0105766).  
Koehneke et al teach a cleaning composition which can be used to clean objects such as reusable water containers, home seltzer-maker bottles, hydration bladders, coffee mugs, baby bottles, coffee makers, brewery equipment and humidifier systems. The composition comprise building components and a surfactant component.  Note that, the Examiner asserts that the various containers as taught by Koehneke et al would be capable of functioning as a wine decanter as recited by the instant claims.  See paras. 4-5. It is also desirable to have a pH of from 7.5-10.0 including all ranges there between and values to the 0.1 pH unit. The builder components include various oxidizing agents and weak acids. See paras. 9-10. An example of a builder material is sodium bicarbonate. Sodium bicarbonate can be present at from 15% to 40% by weight, including all ranges and values there between. Examples of week acids include, but are not limited to, citric acid, lactic acid, acetic acid, and uric acid. See para. 11. Note that, the Examiner asserts that the broad teachings of Koehneke et al suggest compositions In an embodiment, the mixture is allowed to stand for 1 minute to 24 hours.  See para. 36.  In the method, the contain can be partially or completely filled with any temperature water.  While hot (e.g., 105F-140F), warm (80F to 104F) or cold water (40F-79F) can be used in the methods, it is considered that hot water reduces the standing time necessary.  The cleaning composition is advantageous for at least the following reasons:  provides fast cleaning since can work in 5 minutes or 
Various materials were tested, including stainless steel, aluminum, glass and various types of plastics. See para. 47.  Koehneke et al teach that the compositions can be in the form of a tablet.  See paras. 28-32.   
Koehneke et al do not teach the use of MGDA or phosphonate or a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Wäschenbach and Caparros Casco are relied upon set forth below. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use MGDA as a chelating agent in the composition as taught by Koehneke et al, with a reasonable expectation of success, because Waschenbach or Caparros Casco teach the use of sequestering agents for complexing heavy metal ions such as organic phosphonates such as amino-alkylene 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or a phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Koehneke et al in view of Wäschenbach and Caparros Casco suggest a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or a phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 10-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658). 
 Wäschenbach et al teach a dishwasher detergent in the form of a tablet which comprises, bleach, a bleach activator and other customary components.  See Abstact. 
Wäschenbach et al do not teach exposing at least a portion of the interior of a container to a cleaning tablet solution or a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating such as MGDA or phosphonate, and the 
Koehneke et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by exposing at least a portion of the interior of a container to a cleaning tablet solution as recited by the instant claims by using the cleaning composition as taught by Wäschenbach et al, with a reasonable expectation of success, because Koehneke et al teach the specific method of cleaning a container as recited by the instant claims using a similar composition and further, Wäschenbach et al teach the use of dishwashing cleaning tablets in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Wäschenbach et al in view of Koehneke et al suggest a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
s 10-18, 21-24, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caparros Casco (US 2018/0105766) in view of Koehneke et al (US 2014/0000658).
	Caparros Casco teaches a detergent composition in the form of an effervescent tablet having a high dissolution rate and good stability.  The detergent tablet contains an alkylsulfate-type anionic surfactant; an effervescent system formed by a water-soluble organic acid and an inorganic salt selected from the group consisting of alkaline carbonate, an alkaline bicarbonate, and mixtures thereof; a disintegrant system; and urea.  See paras. 24-29.  The water-soluble organic acid is preferably citric acid, etc., and is generally present in amounts from 10% to 45% by weight.  The inorganic salt is generally present in amounts from 10% to 45% by weight.  See paras. 38-47.  Builders such as methylglycine diacetic acid, HEDP, etc., in amounts from 1% to 50% by weight.  See paras. 58-68.  Note that, the Examiner asserts that the broad teachings of Caparros Casco suggest compositions having the same molar ration of bicarbonate to citric acid as recited by the instant claims.  Additionally, the composition may contain bleaching agents such as sodium percarbonate, etc., and bleach activators such as TAED, etc.  See paras. 73-77.  The cleaning tablet may be used for washing glassware, for washing dishes, manually and automatically, etc.  The tablet is used for producing an aqueous detergent solution for washing glassware, for washing dishes manually and automatically, etc.  See paras. 15-120.  A tablet with a weight comprising between 5 and 10 grams is generally used in a volume of water comprised between 0.5 and 10 liters.  See paras. 121-126.  The Examples of Caparros Casco teach tablets which dissolve in a time of 15-30 minutes, which would clearly fall within the scope of “at least 
Caparros Casco does not teach exposing at least a portion of the interior of a container to a cleaning tablet solution or a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Koehneke et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by exposing at least a portion of the interior of a container to a cleaning tablet solution as recited by the instant claims by using the cleaning composition as taught by Caparros Casco, with a reasonable expectation of success, because Koehneke et al teach the specific method of cleaning a container as recited by the instant claims using a similar composition and further, Caparros Casco teaches the use of dishwashing cleaning tablets in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the .
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koehneke et al (2014/0000658) in view of Wäschenbach (US 6,194,368) or Caparros Casco (US 2018/0105766); Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658); or Caparros Casco (US 2018/0105766) in view of Koehneke et al (US 2014/0000658) as applied to the rejected claims above, and further in view of Hueffer et al (US 2013/0284210).
Waschenback, Koehneke et al, or Caparros Casco are relied upon as set forth above.  However, none of the references teach cleaning crystal glass in addition to the other requisite process steps as recited by the instant claims.  
Hueffer et al teach the use of solid formulations with a residual moisture content in the range from 0.1 to 15% by weight, comprising at least one compound selected from aminocarboxylates and polyaminocarboxylates, and at least one cationic (co)polymer with a cationic charge density of at least 5 milliequivalents/g; at least one silicate selected from sodium silicates, potassium silicates, and alumosilicates; optionally, at least one compounds selected from alkali metal percarbonate, etc; and optionally, polyvinyl alcohol, wherein the formulations are used for washing dishes and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container made of crystal glass using the composition taught by Waschenbach, Koehneke et al, or Caparros Casco, with a reasonable expectation of success, because Hueffer et al teach cleaning glass objects, wherein the glass may be crystal glass, using a similar composition and further, Waschenback, Koehneke et al, or Caparros Casco teach the use of cleaning glass objects/containers in general.  
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Koehneke et al (2014/0000658) in view of Wäschenbach (US 6,194,368) or Caparros Casco (US 2018/0105766); Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658); or Caparros Casco (US 2018/0105766) in view of Koehneke et al (US 2014/0000658) as applied to the rejected claims above, and further in view of Vesterager (US 2017/0298304).
Waschenback, Koehneke et al, or Caparros Casco are relied upon as set forth above.  However, none of the references teach cleaning tablets which are scored in addition to the other requisite process steps as recited by the instant claims. 
Vesterager et al teach a detergent composition and a method for preparing the composition, wherein the detergent is in the form of a tablet.  See Abstract.  The tablet may have any suitable dimensions and may be scored to allow the tablet to be broken down into two or more equal parts depending on the purpose of its use.  See para. 41. 
.     
(2) Response to Argument
With respect to the rejection of the instant claims under 35 USC 103 using Koehneke et al in view of Wäschenbach or Caparros Casco; Wäschenbach in view of Koehneke et al; or Caparros Casco in view of Koehneke et al, Applicant states that there is no reason that one of ordinary skill in the art would make the particular selection of MGDA and its salts, and even if one did, there would be no reasonable expectation that the addition of MGDA and its salts would result in a composition that is capable of cleaning glass without leaving any residue.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Koehneke et al in view of Wäschenbach or Caparros Casco; Wäschenbach in view of Koehneke et al; or Caparros Casco in view of Koehneke et al suggest compositions having the same cleaning properties and dissolution properties as the compositions recited by the instant claims because Koehneke et al in view of Wäschenbach or Caparros Casco; Wäschenbach in view of Koehneke et al; or Caparros Casco in view of Koehneke et al teach compositions containing the same components in the same amounts as recited Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, Waschenbach clearly teaches that methylglycinediacetic acid (MGDA) is suitable as a sequestering agent (See para. 48 of Waschenbach). Additionally, Caparros Casco clearly teaches that builders such as methylglycine 
Additionally, with respect to the rejection of the instant claims Koehneke et al in view of Wäschenbach or Caparros Casco, the Examiner asserts that Wäschenbach and Caparros Casco are analogous prior art relative to the claimed invention and Waschenbach and that one of ordinary skill in the art clearly would have looked to the teachings of Wäschenbach or Caparros Casco to cure the deficiencies of Koehneke et al.  Wäschenbach or Caparros Casco are secondary references relied upon for their teaching of MGDA.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use MGDA as a chelating agent in the composition as taught by Koehneke et al, with a reasonable expectation of success, because Waschenbach or Caparros Casco teach the use of sequestering agents for complexing heavy metal ions such as MGDA in a similar composition, wherein such heavy metal ions can adversely affect the cleaning properties of the compositions and further, such complexing of heavy metal ions would be desirable in the compositions taught by Koehneke et al to enhance the cleaning properties of the composition due to inactivation (i.e., complexing) of the heavy metals.  Thus, the Examiner asserts that the teachings of Koehneke et al in view of Wäschenbach or Caparros Casco; Wäschenbach in view of Koehneke et al; or Caparros Casco in view of Koehneke et al, are sufficient to render the claimed invention obvious under 35 USC 103.   
Further, Applicant states that a Declaration has been submitted under 37 CFR 1.132 filed 1/8/21 which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the 
In response, note that, the Examiner asserts that the 132 Declaration is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the 132 Declaration is not commensurate in scope with the instant claims.  For example, the instant claims are open to bicarbonate in broad amounts, citric acid in broad amounts, any surfactant in any amount, any bleaching agent in any amount, any bleach activator in any amount, and MGDA in any amount, while the 132 Declaration provides data with respect to only specific embodiment which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).
Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”).  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims.).  
	Additionally, the Examiner would like to point out that while Applicant is relying upon Figures 1 and 2 of the 132 Declaration to show, by visual inspection of the Figures, that the claimed invention provides unexpected and superior cleaning properties, the Examiner asserts that Figures 1 and 2 are not visually clear enough such that no meaningful distinction can be made between the two.  Therefore, any determination as to the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims cannot be made.  Thus, the Examiner asserts that the 132 Declaration is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.    
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                        /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.